PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,075,929
Issue Date: December 13, 2011
Application No. 12/845,383
Filed: July 28, 2010
Attorney Docket No.  13245/461US2
:
:
:                        ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.182, filed July 15, 2021, requesting issuance 
of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue a duplicate Letters Patent.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision may be directed to Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a duplicate Letters Patent may be directed to the Office of Data Management at (571-272-4200).

A copy of this decision is being forwarded to the Publishing Division for issuance of duplicate Letters Patent.



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        





cc:	Jeffrey R. Rummler
	Goodwin Procter LLP
	601 Marshall Street
	Redwood City, CA  94063





cc:   Rochaun Hardwick (Fax -  571-270-9958)